Case 5:17-cv-00335-TJC-PRL Document 67 Filed 11/02/20 Page 1 of 4 PageID 473




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

   MELVIN ANDERSON,

               Petitioner,

   vs.                                          Case No.:   5:17-cv-335-Oc-32PRL

   WARDEN, FCC COLEMAN, USP I

               Respondent.
                                            /

                                        ORDER

         This case is before the Court on Petitioner Melvin Anderson’s Motion to

   Strike Respondent’s Supplemental Response (Doc. 64), Motion for Production of

   Documents (Doc. 65), and reply brief (Doc. 66), all of which the Court received

   after the August 28, 2020, deadline had passed for Petitioner to file a reply brief,

   and after the Court entered judgment denying the petition for writ of habeas

   corpus under 28 U.S.C. § 2241. (See Doc. 60, Order to Show Cause; Doc. 62,

   Order Denying Petition; Doc. 63, Judgment). Given the untimeliness of the

   filings, the motions are due to be denied and the Court’s judgment is unchanged.

         Petitioner’s motions also lack merit. In his reply brief and Motion to

   Strike, he objects that the Warden’s supplemental response (Doc. 61) is

   untimely under 28 U.S.C. § 2243, and therefore that the Court should strike it




                                            1
Case 5:17-cv-00335-TJC-PRL Document 67 Filed 11/02/20 Page 2 of 4 PageID 474




   and enter judgment for Petitioner. 1 However, The Eleventh Circuit

   “recogniz[es] that a default judgment is not contemplated in habeas corpus

   cases.” Aziz v. Leferve, 830 F.2d 184, 187 (11th Cir. 1987) (citations omitted).

   Thus, in Goodman v. Keohane, the Eleventh Circuit rejected a habeas

   petitioner’s argument that he was entitled to default judgment where the

   respondent failed to return a timely answer to the petition. 663 F.2d 1044, 1047

   n.4 (11th Cir. 1981). Additionally, other courts have held that § 2243 does not

   displace a district court’s authority to grant a respondent additional time to

   answer a habeas petition. See, e.g., Hudson v. Helman, 948 F. Supp. 810, 811

   (C.D. Ill. 1996); Troglin v. Clanon, 378 F. Supp. 273, 278-81 & n.18 (N.D. Cal.

   1974). Other courts have likewise held that they retain discretion under Section

   2243 to order a supplemental response on the merits of a petition. See, e.g.,

   Erwin v. Elo, 130 F. Supp. 2d 887, 890–91 (E.D. Mich. 2001). Thus, Petitioner’s

   argument that the Court should strike the Warden’s supplemental response

   under § 2243 and enter judgment in his favor lacks merit. 2




   1      28 U.S.C. § 2243 provides in pertinent part: “The writ, or order to show cause
   shall be directed to the person having custody of the person detained. It shall be
   returned within three days unless for good cause additional time, not exceeding twenty
   days, is allowed.”

   2     The Warden never conceded that Petitioner’s parole claim was meritorious. The
   Warden initially argued that he was not the proper respondent for that claim. (Doc. 5
   at 1 n.1). The Court ordered the Warden to address the merits in light of Rivas v.
   Warden, FCC Coleman – USP I, 711 F. App’x 585 (11th Cir. 2018). (Doc. 58).


                                             2
Case 5:17-cv-00335-TJC-PRL Document 67 Filed 11/02/20 Page 3 of 4 PageID 475




         In the Motion to Strike, Petitioner also contends that Special Assistant

   United States Attorney Janelle DiNicola is unauthorized to represent the

   United States. Petitioner offers no evidence to support this frivolous claim.

         Finally, Petitioner moves for a certified copy of the July 20, 2017 decision

   by the National Appeals Board to deny release on parole, complete with a “seal

   of authentication.” (Doc. 65). Petitioner asserts that the decision does not

   actually exist. This claim is frivolous as well. The Warden attached to the

   supplemental response a copy of the July 2017 National Appeals Board decision

   (Doc. 61-1 at 25-27), which a deputy case management coordinator certified

   under penalty of perjury to be a true and accurate copy of the records

   maintained by the BOP (id. at 1-5). The Warden furnished a copy to Petitioner

   (see Doc. 61 at 6), which he obviously received (see Doc. 66 at 22-23).

         Accordingly, it is hereby ORDERED:


      1. Petitioner Melvin Anderson’s Motion to Strike (Doc. 64) and Motion for

         Production of Documents (Doc. 65) are DENIED.

      2. The Court has considered Petitioner’s belated reply brief but concludes

         that it does not alter the Court’s previously-entered judgment.


         DONE AND ORDERED at Jacksonville, Florida this 2nd day of

   November, 2020.




                                           3
Case 5:17-cv-00335-TJC-PRL Document 67 Filed 11/02/20 Page 4 of 4 PageID 476




   lc 19

   Copies:
   Counsel of record
   Pro se petitioner




                                         4
